FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                  No. 14-10080
                  Plaintiff-Appellee,
                                              D.C. No.
                   v.                      3:13-cr-08073-
                                              NVW-1
 RANDLY IRVIN BEGAY, AKA Randly
 Begay,                                        ORDER
              Defendant-Appellant.

                  Filed October 27, 2021


                         ORDER

THOMAS, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit
Rule 35-3. The three-judge panel opinion is vacated.

   Judge Bade did not participate in the deliberations or
vote in this case.